Reed, J.,
delivered the opinion of the court.
Appellee was tried in the circuit court on a charge of gaming. At the end of the trial the court instructed the jury to find appellee not guilty. Following the reasons stated in the opinions of the court in the cases of State v. Willingham, 86 Miss. 203, 38 South. 334, and State v. Brooks, 59 South. 860, we decide that this is not a proper case for appeal.
In the case of State v. Brooks, supra, Cook, J., in delivering the opinion of the court, said: “Experimental appeals by the state are not authorized by the statute, and this court is not required to read the evidence taken in the trial court to ascertain whether, taken as a whole, the jury would have been warranted in finding the defendant guilty. This would be a waste of the court’s time, which could be more profitably employed in the investigation of real lawsuits.”
The appeal is dismissed. ■

Appeal dismissed.